Citation Nr: 1706265	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-04 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbosacral and sacroiliac spine condition (hereinafter "low back disability").


REPRESENTATION

Appellant represented by:	Angela Drake, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1957 to August 1957 for the purposes of active duty for training.  Service connection is in effect for hearing loss and tinnitus.  Therefore, Veteran status has been established.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Louis, Missouri.  A transcript of the proceeding has been associated with the claims file.

A July 2014 Board decision denied the Veteran's claim on the merits.  An August 2015 Order of the Court of Appeals for Veterans Claims (Court) granted a joint motion by the parties to vacate the July 2014 Board decision and remanded the matter to the Board for further review.  In March 2016, the Board remanded the Veteran's claim for an addendum opinion from the March 2014 VA examiner.  This matter has now returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's low back disability was incurred as a result of his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for degenerative disc and joint disease of the lumbar spine, with spinal stenosis, and lumbar spondylosis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for a Low Back Disability

The Veteran seeks service connection for a low back disability, which he contends is the result of an in-service accident, in which he injured his back building bridges, while trying to maintain a hold on a beam. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran reports ongoing low back pain since service.  He has been diagnosed with degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, spinal stenosis, and lumbar spondylosis during the pendency of his current claim.  Thus, the first element of direct service connection is met.

The Veteran's service treatment records are unavailable and presumed fire-related.  Nevertheless, the Veteran reported a back injury during active service.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.  The record contains one VA examination report, including two addendum opinions, pertaining to the etiology of the Veteran's low back disability, as well as two private medical opinions.  Each report must be considered and weighed. 

The Veteran was afforded a VA examination for his back in March 2014, at which time he was diagnosed with degenerative arthritis of the spine.  He reported having low back discomfort once a day, which lasted long enough for him to require a chair to alleviate the discomfort.  He described the discomfort as an ache that worsened with standing or after 30 minutes of walking.  

In the March 2014 VA examination report, the examiner rendered the following opinion:

"X-rays of Lumbar Spine with Obliques . . . [from] 5/11/1992 were the earliest medical workup documents found since time of separation in 8/1957.  Veteran was 53 [years old] at that time and these x-rays were normal.  X-rays of Lumbosacral spine 11/12/2009 showed degenerative changes lumbar spine with minimal wedging anterior surface of L1 and moderate narrowing L4-5, L5-S1, sclerosis articular facets of L3-S1.  Veteran was 70 [years old] at that time.  The two lowest levels (L4-L5) and (L5-S1) have the most flexion and extension motion stress.  The intervertebral discs of these two levels also have the highest rate of disc degeneration and herniation; these changes are common after 50 [years old]. 

. . . Although most people who sustain such a back injury of this severity would have sought or mentioned any complaint of back pain, no record of medical treatment or medical workup for back pain was found prior to 1992, almost 35 [years] after service separation.  Therefore, Veteran's DJD and DDD of Lumbosacral spine is less likely as not (less than 50% probability) directly related to his deemed credible 'in-service injury (carrying and tried to hold on to a bridge beam that had been dropped by his fellow service members)' that occurred during his service in 1957." 

The Veteran submitted a July 2015 letter and September 2015 Disability Benefits Questionnaire (DBQ) from Dr. J.S., who reviewed the claims file, as well as the October 2014 MRI of the Veteran's back.  In the July 2015 letter, Dr. J.S. described, in detail, the Veteran's in-service injury to his back, as well as his previous treatment.  Dr. J.S. indicated that the Veteran described symptoms including pain and stiffness in his lower back, as well radicular pain into the left buttocks.  

In the September 2015 DBQ, the Veteran reported that flare-ups worsened his pain and ability to function.  Dr. J.S. noted less movement than normal, excess fatigability, as well as pain on movement.  He diagnosed the Veteran with DDD, facet joint arthropathy, and foraminal/lateral recess/central stenosis.  In both documents, Dr. J.S. opined that the Veteran's low back disability was more likely than not incurred by the in-service event.  However, there was no rationale provided to support this opinion or to explain the nexus between the low back disability and the in-service event.  Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Therefore, this opinion is afforded no probative weight.
In December 2015, an addendum opinion was obtained from the March 2014 VA examiner.  The examiner opined that the Veteran's sacroiliitis was less likely than not related to his in-service injury.  The rationale behind this opinion cited May 1992 x-rays that were negative for lower back or sacroiliac symptoms.  The examiner explained that if a back or sacroiliac injury had been present since 1957, he would expect to observe an indication of degenerative changes during that time period.  The examiner reasoned that the likely etiology of the Veteran's sacroiliitis was the normal aging process exacerbated by his occupation as a plumber.  The original opinion, when read in conjunction with the addendum, had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Thus, the Board affords it probative value.

In June 2016, the Veteran submitted an opinion from Dr. M.M., who reviewed the Veteran's medical history, the claims file, medical literature submitted by the Veteran's representative, as well as previous x-rays and the October 2014 MRI.  Dr. M.M. opined that the low back disability was more likely than not related to the Veteran's in-service injury.  He reasoned that x-rays are very poor in assessing the type of disc damage that could have been present at the time of the 1992 x-rays.  Thus, the x-rays may have appeared "normal" because they could not correctly visualize the damaged soft tissues.  Dr. M.M. stated that if further investigative imaging studies had been completed in 1992, it was likely that some soft tissue damage would have been present.  The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. As a result, it is afforded probative weight. See Nieves-Rodriguez, supra; Stefl, supra.

In July 2016, a second addendum opinion was obtained from the March 2014 VA examiner.  The examiner opined that the Veteran's low back disability was less likely than not related to his in-service injury.  He explained that if a chronic back condition had its etiology in 1957, one would expect to see a significant change on the 1992 x-rays, which were negative for arthritis.  He further reasoned that the back condition was more likely due to the normal aging process exacerbated by accumulated biomechanical stresses over time, as opposed to one specific incident with a delay of documented symptoms for 35 years.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Thus, the Board affords it probative value.

In total, there are two probative but conflicting medical opinions addressing the etiology of the Veteran's current low back disability. Weighing against the Veteran's claim is the December 2015/July 2016 addendum medical opinion. In this regard, the opinion was rendered by a nurse practitioner who reviewed the claims file, the post service treatment records, and prior imaging results. 

The evidence in favor of this claim is the June 2016 report of the private doctor. The medical opinion was rendered by a physician after an exhaustive review of the claims file, the post-service treatment records, prior imaging results, as well as relevant medical literature.

In weighing conflicting medical evidence and opinions, the Board may favor the opinion of one competent medical expert over another. See Wood, supra; Owens, supra. As noted above, a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two. See Stefl, supra.

Here, the VA examiner and the private doctor in 2016 each reviewed the claims file. Despite the VA examiner's consistently negative opinion, the Board is also persuaded by Dr. M.M.'s well-supported opinion that took into account the Veteran's circumstances, as corroborated by documentary evidence; cited to medical literature; and provided an opinion that reflected an understanding of the circumstances of the Veteran's case.  For these reasons, the Board accords equal probative weight to each of the opinions provided. As a result, the Board concludes that the favorable and unfavorable evidence is in equipoise and, as such, the claim must be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Accordingly, when resolving all doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102.   
ORDER

Entitlement to service connection for degenerative disc and joint disease of the lumbar spine, with spinal stenosis, and lumbar spondylosis, is granted. 



____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


